Citation Nr: 1539824	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  05-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, depression with psychosis, and cyclothymic disorder.

2.  Entitlement to a compensable disability rating for left index finger scar.  

3.  Entitlement to a disability rating greater than 10 percent for residuals of a shell fragment wound (SFW) of the right wrist. 

4.  Entitlement to a disability rating greater than 10 percent for residuals of SFW of the right chest with damage of the extrinsic muscle group I.  





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from November 2004 and June 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2007, the Board remanded the case for evidentiary development and to afford the Veteran a statement of the case.  The case is again before the Board for further appellate proceedings. 

The Board notes that the Veteran did not submit a substantive appeal as to the issue of entitlement to service connection for a skin disorder; therefore, this issue is not before the Board.  See generally December 2009 statement of the case.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, to include a transcript of the June 2007 Board hearing presided over by the undersigned Veterans Law Judge. 

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran's service-connected disabilities impact his ability to work, such has problems with lifting and carrying due to the right wrist disability.  See August 2009 VA examination.  However, as the record shows and the Veteran has reported that he is unemployed and retired due to eligibility by age or duration of work, the evidence does not indicate that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities.  See id.  Accordingly, TDIU has not been raised by the record and is not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of increased compensation for the right chest SFW residuals, with damage of the extrinsic muscle group I, in October 2007, the Board remanded the claim and directed the AOJ to afford the Veteran a VA examination to determine the nature and severity of the same.  The Veteran was afforded a VA examination August 2009, in which the examiner opined that there was no nerve damage.  However, there is no indication that the examiner performed any neurological testing in rendering this opinion.  Further, though the examiner opined that the Veteran's degenerative joint disease of the right shoulder shown in the September 2008 x-ray was not caused by the Veteran's right chest SFW and is secondary to aging, the examiner did not comment on whether the Veteran's subjective neurological complaints of the right shoulder, arm, hand, and fingers may be at least in part attributed to the chest SFW residuals with damage of the extrinsic muscle group I.  See September 2008 VA examination (Veteran reported numbness of the right shoulder and arm).  Also, given the Veteran's separately diagnosed carpal tunnel syndrome of the right wrist, it is unclear whether the Veteran's neurological symptoms, to include the numbness of the shoulder and arm, may be attributed to either his service-connected right chest SFW residuals or any nonservice-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998); September 2008 VA examination (diagnosing carpal tunnel syndrome with bilateral median nerve entrapment neuropathy at the wrist level).  As such, the August 2009 VA examination did not provide adequate detail for rating purposes and the Veteran should be afforded a new VA examination to determine the nature and severity the residuals of right chest SFW, with damage of the extrinsic muscle group I.  38 C.F.R. § 4.2 (2015).  

Regarding the issue of increased compensation for the left index finger scar, in October 2007, the Board remanded the claim and directed the AOJ to afford the Veteran a VA examination to determine the nature and severity of the same.  The Veteran was afforded a VA examination in August 2009; however, the examiner failed to comment on the symptoms and severity of the left index finger scar, to include whether the Veteran's reported numbness of the left index finger may be attributed to his service-connected left index finger scar or any nonservice-connected disability, such as the Veteran's diagnosed carpal tunnel syndrome.  See generally August 1967 Board decision (granting service connection for the left index finger scar and noting neurological involvement); September 2008 VA examination (diagnosing carpal tunnel syndrome with bilateral median nerve entrapment neuropathy at the wrist level).  Because the AOJ did not obtain an adequate VA examination as to this issue, the AOJ's actions did not comply with the Board's June 2007 remand directives, and the issue of increased compensation for the left index finger scar must be remanded again for a VA examination to determine the nature and severity of the left index finger scar.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the issue of increased compensation for the residuals of SFW of the right wrist, in October 2007, the Board remanded the claim and directed the AOJ to afford the Veteran a VA examination to determine the nature and severity of the same.  The Veteran was afforded a VA examination in August 2009, in which the examiner noted the Veteran's complaints of numbness in the right hand.  However, the examiner did not comment on whether this symptom may be attributed to the service-connected right wrist disability, or the nature and severity thereof.  The Board also notes that the Veteran has a diagnosis of right carpal tunnel syndrome, and it is unclear whether this diagnosis is a progression of the service-connected residuals of SFW of the right wrist or is a development of new and separate right wrist disability.  See 38 C.F.R. §§ 4.13, 4.125; see also August 1967 Board decision (granting service connection for the right wrist and noting neurological involvement).  Further, if the Veteran has a neurological disorder of the right wrist, to include carpal tunnel syndrome, and that is a development of a new and separate condition, then the Veteran would have both service-connected and nonservice-connected disabilities that manifest right upper extremity symptoms.  Accordingly, it is unclear whether the Veteran's symptoms may be attributed to either his service-connected right wrist disability or any nonservice-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Because the August 2009 VA examination does not contain sufficient detail for rating purposes, the Veteran should be afforded a new VA examination to determine the nature and severity of the residuals of SFW of the right wrist.  38 C.F.R. § 4.2.  

Regarding the issue of service connection for a psychiatric disorder, the Veteran has been diagnosed with multiple psychiatric disorders during the appeal period, to include PTSD, major depression, depression with psychosis, and cyclothymic disorder.  See e.g., July 2014 VA treatment record; August 2013 private hospital record; January 2010 private hospital record; December 2009 VA treatment record.   The Veteran argues that that his psychiatric disorder is related to service, to include his stressors that happened in service in combat and exposure to herbicides.  The Board notes that the Veteran received the Purple Heart and the Combat Infantryman Badge for his combat service, and the Board notes that the Veteran is presumed to be exposed to herbicides in service as a result of his confirmed service in the Republic of Vietnam.  See 38 C.F.R. § 3.307; the Veteran's DD-214.  

The Veteran was last afforded a VA psychiatric examination in April 2012; however, this examination is inadequate because though the examiner noted that at that time the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, the examiner did not adequately comment on the prior diagnosis of PTSD rendered during the appeal period and whether that diagnosed PTSD was related to service, to include combat service.  The Board also notes that a diagnosis of PTSD by a VA psychologist was rendered after the April 2012 VA examination.  See July 2014 VA treatment record (VA provider noted that Veteran continues to have "issues related to his war traumas" but does not provide an adequate opinion as to whether the Veteran's diagnosed PTSD is related to service, to include combat, and given the Veteran's separately diagnosed alcohol abuse).  Further, the April 2012 VA examiner diagnosed the Veteran with cyclothymic disorder but failed to reconcile his opinion that the cyclothymic disorder is not related to service with the Veteran's reports of psychiatric symptoms continuing since service.  See e.g., June 2010 VA psychology note.  

Further, the April 2012 VA examiner's rationale was inconsistent as he first stated that the Veteran's cyclothymic disorder is distinct from alcohol abuse and that the Veteran's alcohol abuse since service aggravated the cyclothymic disorder, but then the examiner stated that the Veteran's psychiatric disorder was caused by the alcohol abuse.  Further, the Board finds that it is troubling that the examiner's rationale is based on his finding that the Veteran's alcohol abuse is due to willful misconduct, which is a legal determination not for the examiner to make.  For these reasons, the Veteran should be afforded a new VA psychiatric examination to determine the nature and etiology of a psychiatric disorder, to include PTSD, major depression, depression with psychosis, and cyclothymic disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

Also, in October 2007, the Board remanded the increased rating claims on appeal and directed the AOJ to issue a supplemental statement of the case (SSOC). The Board notes that the Board remanded these claims to allow for AOJ initial review of additional relevant evidence received prior to initial certification to the Board and after issuance of the April 2005 statement of the case, specifically to include VA treatment records dated in 2005 to February 2006.  However, the September 2009 SSOC noted that VA treatment records from February 2006 to August 2009 were reviewed.  As such, remand is again necessary to provide the AOJ the opportunity to review the VA treatment records dated in 2005 to February 2006.  38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding relevant treatment records regarding his left index finger, right wrist and right chest SFW residuals, and mental health, to include the following:

a. Treatment records from Arecibo Vet Center.  See May 2007 VA treatment record (noting that Veteran stopped attending group at the Vet Center).

b. Any other private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

2. Obtain outstanding VA treatment records from October 2014 to present, and VA treatment records from the Brooklyn, NY VA Medical Center in 1970.  See September 2004 Form 21-4142 (Veteran reports that he received treatment at VA in Brooklyn, NY 1970).  

3. After completing the above development, schedule the Veteran for VA examinations, to include a neurological examination, with a physician of appropriate expertise to determine the following: (a) the current nature and severity of the Veteran's left index finger scar; (b) right wrist SFW residuals; and (c) right chest SFW residuals with damage of the extrinsic muscle group I.  

Also schedule the Veteran for a VA psychiatric examination with an examiner who did not perform the April 2012 VA examination to determine the current nature and etiology of the Veteran's psychiatric disorder, to include PTSD, major depression, depression with psychosis; and cyclothymic disorder. 

Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  The examiner's attention is invited to the Veteran's receipt of the Purple Heart and Combat Infantryman Badge for service in combat.  

Regarding the left index finger scar: 
  
After performing all necessary testing, to include neurological testing if necessary, the examiner is asked to address the current nature, severity, and all symptoms of the Veteran's left index finger scar. 


a. For purposes of this opinion, the examiner is asked to address whether the scar is unstable or painful.  Note that an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

b. For purposes of this opinion, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected left index finger scar and any separate nonservice-connected disability.  The examiner is asked to note if it is not possible to attribute the Veteran's symptoms to each disability separately.  The examiner's attention is invited to the Veteran's complaints of numbness in the left index finger. 

Regarding the residuals of right wrist SFW:

After performing all necessary testing, to include neurological testing, the examiner is asked to address the current nature, severity, and all symptoms of the Veteran's residuals of right wrist SFW. 

a. The examiner is asked to note the extent of limitation in terms of degree of limited range of motion.  The examiner should set forth the extent of any functional loss present for the service-connected right wrist disability due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  The examiner should also comment on whether there is ankylosis of the right wrist. 

b. For purposes of this opinion, reconcile the diagnosis of residuals of right wrist SFW, for which service-connection was granted, with any other diagnosis of a right wrist disability shown during the current appeal period (August 2004 to present) (e.g., carpal tunnel syndrome).  The examiner is asked to indicate whether any change in diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  

The examiner's attention is invited to the Veteran's use of a right wrist brace for treatment of his right wrist.  See August 2009 VA examination (noting use of right wrist brace and tending to indicate that such brace was for treatment for the right wrist SFW residuals); see also August 1967 Board decision (granting service connection for the right wrist and noting neurological involvement).  

c. For purposes of this opinion, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected residuals of right wrist SFW and any new and separate disability.  The examiner is asked to note if it is not possible to attribute the Veteran's symptoms to each disability separately.  The examiner's attention is invited to the Veteran's complaints of neurological symptoms, such as numbness, in the right shoulder, arm, hand, and fingers.  

d. Address the nature, severity, and all symptoms of any scar associated with the Veteran's right wrist SFW residuals, to include whether the scar is unstable or painful.  Note that an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

e. Address whether the Veteran has loss of use of the right upper extremity due to the service-connected right wrist SFW residuals.  

Regarding the residuals of right chest SFW with damage of the extrinsic muscle group I:

After performing all necessary testing, to include neurological testing, the examiner is asked to address the current nature, severity, and all symptoms of the Veteran's residuals of right chest SFW with damage of the extrinsic muscle group I.  

a. For purposes of this opinion, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected right chest SFW residuals with damage of the extrinsic muscle group I and any nonservice-connected disability (e.g., degenerative joint disease of the right shoulder).  The examiner is asked to note if it is not possible to attribute the Veteran's symptoms to each disability separately.  The examiner's attention is invited to the Veteran's complaints of difficulty lifting his arms above his head and neurological complaints, such as numbness, in the right shoulder, arm, hand, and fingers.  

In doing so, the examiner is asked to specifically opine as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's neurological complaints of the right upper extremity may be, at least in part, attributed to the right chest SFW residuals with damage of the extrinsic muscle group I.  

If so, the examiner is asked to address the nerve root(s) affected, and the symptoms and severity thereof.  

b. Address the nature, severity, and all symptoms of any scar associated with the Veteran's right chest SFW residuals with damage of the extrinsic muscle group I, to include whether the scar is unstable or painful.  Note that an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

c. Address whether the Veteran has loss of use of the right upper extremity due to the service-connected right chest SFW residuals with damage of the extrinsic muscle group I.  


Regarding a psychiatric disorder:

a. The examiner is asked to address the nature and diagnosis(es) of the Veteran's psychiatric disorder during the entire appeal period (October 2005 to present), including PTSD, major depression, major depression with psychosis, and cyclothymic disorder.  See e.g., July 2014 VA psychology note; August 2013 private hospital record; January 2010 private hospital record; December 2009 VA treatment record.

The examiner is reminded that the DSM-IV criteria apply in the case.  

b. If the Veteran has had psychosis(es) during the appeal period, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that psychosis(es) manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include as a result of his service in combat or his presumed exposure to herbicides.

c. If the Veteran has had PTSD during the appeal period, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's PTSD is etiologically related to service, specifically to include as a result of his service in combat.


d. Regarding any diagnosed psychiatric disorder other than PTSD during the appeal period, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such psychiatric disorder is etiologically related to service, to include as a result of his service in combat or his presumed exposure to herbicides.  

The examiner's attention is invited to the Veteran's reports of continuing psychiatric symptoms since service and the Veteran's combat stressors.  See e.g., June 2010 VA psychology note; January 2008 private hospital record (Veteran reported precipitating event of Vietnam with symptoms such as flashbacks since Vietnam); February 2006 VA treatment record (Veteran reported symptoms of depression, anxiety, and insomnia since "long time ago"); see also December 2004 VA treatment record (Veteran reported that he is ready to deal with his feelings regarding his Vietnam experiences now that he has retired from his job).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the VA psychiatric examination in April 2012 is inadequate because though the examiner noted that at that time the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, the examiner did not adequately comment on the prior diagnosis of PTSD rendered during the appeal period and whether that diagnosed PTSD was related to service, to include combat service.  The Board also notes that a diagnosis of PTSD by a VA psychologist was rendered after the April 2012 VA examination.  See July 2014 VA treatment record (VA provider noted that Veteran continues to have "issues related to his war traumas," but does not provide an adequate opinion as to whether the Veteran's diagnosed PTSD is related to service, to include combat, and given the Veteran's separately diagnosed alcohol abuse).  Further, the examiner diagnosed the Veteran with cyclothymic disorder but failed to reconcile his opinion that the cyclothymic disorder is not related to service with the Veteran's reports of psychiatric symptoms continuing since service.  See e.g., June 2010 VA psychology note.  Further, the examiner's rationale was inconsistent as he first stated that the Veteran's cyclothymic disorder is distinct from alcohol abuse and that the Veteran's alcohol abuse since service aggravated the cyclothymic disorder, but then the examiner stated that the Veteran's psychiatric disorder was caused by the alcohol abuse.  Further, the Board finds that it is troubling that the examiner's rationale is based on his finding that the Veteran's alcohol abuse is due to willful misconduct, which is a legal determination not for the examiner to make.  

Note that the VA examination in August 2009 regarding the SFW residuals of the right chest with damage of the extrinsic muscle group I is inadequate because though the examiner opined that there was no nerve damage, there is no indication that the examiner performed any neurological testing in rendering this opinion.  Further, though the examiner opined that the Veteran's degenerative joint disease of the right shoulder shown on VA examination in September 2008 was not caused by the Veteran's right chest SFW and is secondary to aging, the examiner did not comment on whether the Veteran's subjective neurological complaints of the right shoulder, arm, hand, and fingers may be at least in part attributed to the chest SFW residuals with damage of the extrinsic muscle group I.  See e.g., September 2008 VA examination (Veteran reported numbness of the right shoulder and arm).  

Note that the VA examination in August 2009 regarding the left index finger scar is inadequate, as the examiner failed to comment on the symptoms and severity of the left index finger scar, to include whether the Veteran's reported numbness of the left index finger may be attributed to his service-connected left index finger scar.  See August 1967 Board decision (granting service connection for the left index finger scar and noting neurological involvement).  

Note that the VA examination in August 2009 regarding residuals of SFW of the right wrist is inadequate because the examiner did not comment on whether complaints of numbness in the right hand may be attributed to the service-connected right wrist disability.  Further, it is unclear whether the Veteran's diagnosis of carpal tunnel syndrome is a progression of the service-connected residuals of SFW of the right wrist or is a development of new and separate right wrist disability.  See August 1967 Board decision (granting service connection for the right wrist and noting neurological involvement).  

4. Afterwards, and after reviewing all relevant evidence of record, specifically to include the VA treatment records dated in 2005 to February 2006, readjudicate the claims on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




